Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 June 15, 2017

The Court of Appeals hereby passes the following order:

A17A1774. MARVIS MCDANIEL-IVEY v. MOHAMED OUDA.

      Mohamed Ouda instituted a dispossessory action against Marvis McDaniel-
Ivey in magistrate court. The magistrate dismissed the action, and Ouda appealed to
superior court. The superior court entered an order that added parties; quashed a
subpoena; consolidated the case with an ongoing quiet title action; compelled
payment of rent into the registry of the court; and granted Ouda access to the property
for the purposes of making repairs. McDaniel-Ivey filed a notice of appeal from this
ruling. We, however, lack jurisdiction.
      As a general rule, a right of direct appeal lies from a final judgment; that is,
where the case is no longer pending below. See OCGA § 5-6-34 (a) (1). Here, the
action remains pending in the superior court. Because the order was not final,
McDaniel-Ivey was required to comply with the interlocutory appeal procedures of
OCGA § 5-6-34 (b) in order to obtain appellate review.1 See Pace Constr. Corp. v.




      1
       McDaniel-Ivey filed an application for interlocutory appeal with the Supreme
Court, which was transferred to this Court. However, McDaniel-Ivey withdrew the
application. See A17I0238, withdrawn May 19, 2017.
Northpark Assoc.,215 Ga. App. 438, 439 (450 SE2d 828) (1994). We thus lack
jurisdiction to consider this direct appeal, which is hereby DISMISSED.

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      06/15/2017
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.